[Cite as State ex rel. Dehler v. Spatny, 127 Ohio St. 3d 312, 2010-Ohio-5711.]




                     THE STATE EX REL. DEHLER, APPELLANT, v.
                   SPATNY, DEPUTY WARDEN, ET AL., APPELLEES.
 [Cite as State ex rel. Dehler v. Spatny, 127 Ohio St. 3d 312, 2010-Ohio-5711.]
Public records — R.C. 149.43 — Request by prisoner properly denied as
        overbroad.
 (No. 2010-1240 — Submitted October 13, 2010 — Decided December 1, 2010.)
              APPEAL from the Court of Appeals for Trumbull County,
                          No. 2009-T-0075, 2010-Ohio-3052.
                                  __________________
        Per Curiam.
        {¶ 1} This is an appeal from a judgment by the Court of Appeals for
Trumbull County denying the writ sought by appellant, Lambert Dehler, for a writ
of mandamus to compel appellees, the director of the Ohio Department of
Rehabilitation and Correction and various officials and employees of the
Trumbull Correctional Institution, to provide him with access to all the records of
the prison quartermaster’s orders for and receipt of clothing and shoes for a period
of over seven years.
        {¶ 2} For the following reasons, the court of appeals properly denied the
writ.
        {¶ 3} First, as the court of appeals held, by requesting all of the records
relating to the quartermaster’s orders for and receipt of clothing and shoes for a
period of over seven years, Dehler’s request was overbroad because he sought
what amounted to a “complete duplication” of the quartermaster’s records. 2010-
Ohio-3052, ¶ 23. “In identifying the records at issue, the Public Records Act
‘does not contemplate that any individual has the right to a complete duplication
of voluminous files kept by government agencies.’ ” State ex rel. Glasgow v.
                             SUPREME COURT OF OHIO




Jones, 119 Ohio St. 3d 391, 2008-Ohio-4788, 894 N.E.2d 686, ¶ 17, quoting State
ex rel. Warren Newspapers, Inc. v. Hutson (1994), 70 Ohio St. 3d 619, 624, 640
N.E.2d 174. Although the prison officials met with Dehler to attempt to help him
narrow his request, the meeting was not successful, and Dehler filed his
mandamus claim based on his original request.
        {¶ 4} Second, when a prison official met with Dehler to provide him
with an opportunity to revise his request, the official informed him that the prison
would be willing to give him copies of all the requested records once he prepaid
the cost of the copies, but Dehler refused. R.C. 149.43(B)(1), which provides that
“upon request, a public office or person responsible for public records shall make
copies of the requested public record available at cost and within a reasonable
period of time,” authorizes a public office to require the prepayment of costs
before providing copies of public records. See Warren Newspapers, 70 Ohio
St.3d at 624-625, 640 N.E.2d 174 (right to request copies of public records, as
opposed to the right to inspect them, is conditioned on the payment of the actual
cost of copying the records); see also State ex rel. Call v. Fragale, 104 Ohio St. 3d
276, 2004-Ohio-6589, 819 N.E.2d 294, ¶ 6 (“R.C. 149.43 does not require a
public-records custodian to provide copies of records free of charge; instead, the
Public Records Act requires only that copies of public records be made available
at cost”).
        {¶ 5} Finally, insofar as Dehler requested to inspect the records in
addition to merely requesting copies of them, the prison officials submitted
evidence that granting that request might have unreasonably interfered with the
discharge of their duties.    See State ex rel. Natl. Broadcasting Co., Inc. v.
Cleveland (1988), 38 Ohio St. 3d 79, 81, 526 N.E.2d 786 (recognizing that the rule
that people can inspect public records at any time is subject to the limitation that
the inspection not endanger the safety of the record or unreasonably interfere with
the duties of the custodian). These concerns are particularly compelling in the




                                         2
                                 January Term, 2010




prison setting when an inmate wishes to inspect records. See Briscoe v. Ohio
Dept. of Rehab. & Corr., Franklin App. No. 02AP-1109, 2003-Ohio-3533, ¶ 16
(“With respect to penal institutions, prison administrators must be accorded
deference in adopting * * * policies and practices to preserve internal order and to
maintain institutional security”).     Ultimately, Dehler’s request to personally
inspect the records was rendered moot when he was transferred from the prison
during the pendency of the proceedings before the court below. See State ex rel.
Brown v. Lemmerman, 124 Ohio St. 3d 296, 2010-Ohio-137, 921 N.E.2d 1049, ¶
12 (in mandamus cases, the court shall consider facts and conditions after the case
is filed when it rules on the writ).
        {¶ 6} Based on the foregoing, because Dehler did not establish his
entitlement to the requested extraordinary relief in mandamus, we affirm the
judgment of the court of appeals denying the writ.
                                                                Judgment affirmed.
        PFEIFER, LUNDBERG STRATTON, O’CONNOR, O’DONNELL, LANZINGER, and
CUPP, JJ., concur.
        BROWN, C.J., dissents.
                                __________________
        BROWN, C.J., dissenting.
        {¶ 7} I respectfully dissent from the judgment affirming the denial of the
writ of mandamus to compel appellees to provide appellant, Lambert Dehler, with
access to records of the prison quartermaster’s orders for and receipt of clothing
and shoes for a specified period of time.
        {¶ 8} In his appeal, Dehler asserts that the court of appeals erred in
denying the writ. The court of appeals’ sole basis for denying the writ was that
Dehler’s request for records was improper because it was overbroad.
        {¶ 9} “ ‘[I]t is the responsibility of the person who wishes to inspect
and/or copy records to identify with reasonable clarity the records at issue.’ ”




                                            3
                             SUPREME COURT OF OHIO




State ex rel. Morgan v. New Lexington, 112 Ohio St. 3d 33, 2006-Ohio-6365, 857
N.E.2d 1208, ¶ 29, quoting State ex rel. Fant v. Tober (Apr. 28, 1993), Cuyahoga
App. No. 63737, 1993 WL 173743, *1, affirmed (1993), 68 Ohio St. 3d 117, 623
N.E.2d 1202. “In identifying the records at issue, the Public Records Act ‘does
not contemplate that any individual has the right to a complete duplication of
voluminous files kept by government agencies.’ ” State ex rel. Glasgow v. Jones,
119 Ohio St. 3d 391, 2008-Ohio-4788, 894 N.E.2d 686, ¶ 17, quoting State ex rel.
Warren Newspapers, Inc. v. Hutson (1994), 70 Ohio St. 3d 619, 624, 640 N.E.2d
174.
       {¶ 10} In assessing the propriety of Dehler’s request, it should be noted
that he clarified it several times in an attempt to accommodate appellees’
objections before he instituted his mandamus case. See R.C. 149.43(B)(2) (“If a
requester makes an ambiguous or overly broad request or has difficulty in making
a request for copies or inspection of public records under this section such that the
public officer or the person responsible for the requested public record cannot
reasonably identify what public records are being requested, the public office or
the person responsible for the requested public record may deny the request but
shall provide the requester with an opportunity to revise the request by informing
the requester of the manner in which records are maintained by the public office
and accessed in the ordinary course of the public office’s or the person’s duties”).
Dehler’s request, as clarified, was for access to records of the Trumbull
Correctional Institution quartermaster’s ordering and receipt of state-issued
clothing and shoes for the three years before the first request.
       {¶ 11} For the following reasons, Dehler’s records request was
sufficiently specific and not overbroad.
       {¶ 12} First, Dehler’s request was expressly directed toward certain
records held by a specific prison official – the Trumbull Correctional Institution
quartermaster – covering limited subjects – the ordering and receipt of state-




                                           4
                               January Term, 2010




issued clothing and shoes – for a definite period of time – the three years prior to
the request. Prison officials and employees could reasonably identify exactly
what records were being requested by Dehler. There was no ambiguity. See, e.g.,
Morgan, 112 Ohio St. 3d 33, 2006-Ohio-6365, 857 N.E.2d 1208, ¶ 38.
       {¶ 13} Second, Dehler did not ask for a “complete duplication” of the
quartermaster’s files.     There is no credible evidence that the prison
quartermaster’s records of clothing and shoe orders constituted all or nearly all of
his records or that they were voluminous. Indeed, neither appellees in this case
nor the majority cites any evidence to the contrary.            This case is thus
distinguishable from Glasgow, 119 Ohio St. 3d 391, 2008-Ohio-4788, 894 N.E.2d
686, ¶ 19, in which we held that a public-records request was overbroad when it
sought all of a state representative’s work-related messages and correspondence
during her entire tenure in office, and from State ex rel. Zauderer v. Joseph
(1989), 62 Ohio App. 3d 752, 756, 577 N.E.2d 444, in which a court of appeals
held that a request that a police chief, county sheriff, and highway patrol
superintendent provide access to “all traffic reports” was unreasonable in scope.
       {¶ 14} Third, the mere fact that a request may encompass a large number
of records or may require a lengthy period for the public-records custodian to
search and review the records before permitting the requester to access them does
not render the request defective. See Warren Newspapers, 70 Ohio St. 3d at 624,
640 N.E.2d 174 (request to police chief for, inter alia, records of all internal
investigations from 1988 to 1993 and all incident reports or traffic tickets written
in 1992 not overbroad); State ex rel. Morgan v. Strickland, 121 Ohio St. 3d 600,
2009-Ohio-1901, 906 N.E.2d 1105, ¶ 17 (broad scope of records request, which
covered over 8,700 e-mails and over 74,000 pages of data, justified governor’s
office’s decision to review the records to determine whether to redact exempt
matter before producing them).




                                         5
                             SUPREME COURT OF OHIO




       {¶ 15} Fourth, this construction is consistent not only with our precedent
but also with our duties to “construe the Public Records Act liberally in favor of
broad access and resolve any doubt in favor of disclosure of public records.”
State ex rel. Rocker v. Guernsey Cty. Sheriff’s Office, 126 Ohio St. 3d 224, 2010-
Ohio-3288, 932 N.E.2d 327, ¶ 6.
       {¶ 16} Finally, the unmistakable, albeit unstated, motivation for the
majority’s and the court of appeals’ holdings in this case is that given Dehler’s
status as an inmate, finding in his favor here and in the related case of State ex rel.
Dehler v. Kelly, 127 Ohio St. 3d 309, 2010-Ohio-5724, __ N.E.2d __, would open
the floodgates to a myriad of similar public-records requests and mandamus
actions by inmates. But however noble the court’s objective in attempting to stem
the potential tide of this unwanted litigation, we have consistently held that
public-records custodians and courts “ ‘cannot withhold public records simply
because they disagree with the policies behind the law permitting the release of
these records.’ ” State ex rel. WBNS TV, Inc. v. Dues, 101 Ohio St. 3d 406, 2004-
Ohio-1497, 805 N.E.2d 1116, ¶ 37, quoting State ex rel. Consumer News Serv.,
Inc. v. Worthington City Bd. of Edn., 97 Ohio St. 3d 58, 2002-Ohio-5311, 776
N.E.2d 82, ¶ 54.
       {¶ 17} Instead, “ ‘[i]t is the role of the General Assembly to balance the
competing concerns of the public’s right to know and individual citizens’ right to
keep private certain information that becomes part of the records of public offices.
The General Assembly has done so, as shown by numerous statutory exceptions
to R.C. 149.43(B), found in both the statute itself and in other parts of the Revised
Code.’ ” WBNS TV, at ¶ 36, quoting State ex rel. Toledo Blade Co. v. Univ. of
Toledo Found. (1992), 65 Ohio St. 3d 258, 266, 602 N.E.2d 1159. In fact, the
General Assembly has already specified the one circumstance in which inmates
like Dehler are subject to heightened requirements in seeking public records –
when the request concerns a criminal investigation or prosecution – by enacting




                                          6
                                  January Term, 2010




R.C. 149.43(B)(4) (now (B)(8)). See State ex rel. Russell v. Thornton, 111 Ohio
St.3d 409, 2006-Ohio-5858, 856 N.E.2d 966, ¶ 14-16, applying former R.C.
149.43(B)(4). The request here does not seek records concerning a criminal
investigation or prosecution; therefore, Dehler must be treated the same as any
member of the public requesting access to the same records.
       {¶ 18} Therefore, the court of appeals erred in denying the writ of
mandamus based on its conclusion that Dehler’s request was overbroad. And
because that court thus found it unnecessary to address the parties’ other
arguments concerning Dehler’s entitlement to the writ, reversal and remand are
appropriate for the court of appeals to resolve the issues that it did not reach
because of its erroneous holding. Because the majority ignores our public-records
precedent by affirming the judgment of the court of appeals, I dissent.
                              __________________
       Lambert Dehler, pro se.
       Richard Cordray, Attorney General, and Ashley D. Rutherford, Assistant
Attorney General, for appellee.
                           ______________________




                                          7